Title: To James Madison from Calvin Jones, 30 December 1811 (Abstract)
From: Jones, Calvin
To: Madison, James


30 December 1811, Raleigh. Encloses a return of the militia of North Carolina for 1811 [not found]. “The Militia of this state would afford good materials for an Army. They have the necessary talents, courage and patriotism, but they are very defectively armed. Many are entirely destitute of arms, and of those reported a great proportion are totally unfit for service.” Wishes to bring this situation to the notice of the general government. Adds that improvements in discipline are “retarded by the knowledge that the prescribed mode has been superceded by Modern Improvements, and by the great variety of forms, which officers, departing from the antiquated system of Stüben, have undertaken on their own authority to substitute.” Is gratified to see that a step has been taken in Congress “in [an] advance towards a more perfect system of Modern Tactics.” Cannot speak for the state militia but offers his services “whenever the Government shall deem them necessary, and be pleased to require them.”
